NUMBER 13-09-00359-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE:  24R, INC. D/B/A THE BOOT JACK
 

On Petition for Writ of Mandamus.
 

MEMORANDUM OPINION

Before Justices Rodriguez, Garza and Vela
Memorandum Opinion Per Curiam (1)

	Relator, 24R, Inc. d/b/a The Boot Jack, filed a petition for writ of mandamus
requesting that this Court direct respondent, the Honorable Arnoldo Cantu Jr., presiding
judge of County Court at Law No. 5 of Hidalgo County, Texas, to vacate his June 2, 2009
order denying relator's motion to compel arbitration in trial court cause number CL-08-1074-E.  On June 26, 2009, we granted relator's motion for an emergency stay of the trial
court proceedings and requested a response to the petition from the real party in interest,
Frances S. Cabrera.  Cabrera filed a response on September 14, 2009.
	Having examined and fully considered relator's petition, Cabrera's response thereto,
and the other documents on file, this Court is of the opinion that the relator has not shown
itself entitled to the relief sought and the petition should be denied.  Accordingly, relator's
petition for writ of mandamus is DENIED.  Having denied the petition, we hereby LIFT the
emergency stay of proceedings previously imposed by this Court in trial court cause
number CL-08-1074-E.


								PER CURIAM


Memorandum Opinion delivered and filed
on the 22nd day of September, 2009.
1.  See Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions), 52.8(d) ("When
denying relief, the court may hand down an opinion but is not required to do so.").